     Case 1:19-cv-01578-VEC-DCF Document 166 Filed 11/13/20 Page 1 of 9




Gregory Zimmer, Esq.
360 Lexington Avenue, Suite 1502
New York, NY 10017
Tel: (914) 402-5683
GZimmer@GZimmerLegal.com

N. Ari Weisbrot, Esq. (NW-6029)
LAW OFFICE OF N. ARI WEISBROT LLC
1099 Allessandrini Avenue
New Milford, New Jersey 07646
Tel: (201) 788.6146
Email: aweisbrot@weisbrotlaw.com


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



 In Re Navidea Biopharmaceuticals Litigation   Case No.: 1:19-cv-01578-VEC




  MEMORANDUM OF LAW OF MICHAEL M. GOLDBERG IN SUPPORT OF
MOTION FOR INDEMNIFICATION AND ADVANCEMENT OF ATTORNEYS’ FEES
  IN CONNECTION WITH COUNTERCLAIMS AND THIRD PARTY CLAIMS
        Case 1:19-cv-01578-VEC-DCF Document 166 Filed 11/13/20 Page 2 of 9




                                                        TABLE OF CONTENTS

                                                                                                                                     Page

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I         DR. GOLDBERG IS ENTITLED TO ADVANCEMENT OF HIS
          ATTORNEYS’ FEES AND COSTS IN CONNECTION WITH HIS
          COUNTERCLAIMS AND THIRD PARTY CLAIMS IN THIS ACTION ...................... 2

II        ALL OF THE COUNTERCLAIMS AND THIRD-PARTY CLAIMS ASSERTED BY
          DR. GOLDBERG IN THIS ACTION ARE PART OF THE SAME DISPUTE AND
          WERE ADVANCED TO DEFEAT OR OFFSET THE CLAIMS ASSERTED
          AGAINST HIM BY NAVIDEA ........................................................................................ 3

CONCLUSION ............................................................................................................................... 5
        Case 1:19-cv-01578-VEC-DCF Document 166 Filed 11/13/20 Page 3 of 9




                                                       TABLE OF AUTHORITIES

                                                                                                                                         Page

Cases


Citadel Holding Corp. v. Roven,
  603 A.2d 818 (Del. 1992) ..................................................................................................... 2, 5


Statutes


Fed. R. Civ. P. 13 ........................................................................................................................... 2
8 Del. C. § 145 ............................................................................................................................... 1




                                                                             ii
      Case 1:19-cv-01578-VEC-DCF Document 166 Filed 11/13/20 Page 4 of 9




       Defendant/Counterclaim Plaintiff/Third-Party Plaintiff Dr. Michael M. Goldberg M.D.

(“Dr. Goldberg”) respectfully submits this Memorandum of Law in support of Dr. Goldberg’s

motion (the “Motion”) pursuant to the Bylaws of Plaintiff/Counterclaim Defendant Navidea

Biopharmaceuticals, Inc. (“Navidea”) and 8 Del. C. § 145 for an order (i) ordering Navidea to

advance Dr. Goldberg his attorneys’ fees and other costs in connection with the prosecution of

his counterclaims against Navidea and his third-party claims against Macrophage Therapeutics,

Inc. (“Macrophage”) in this action and (ii) granting Dr. Goldberg such other and further relief as

the Court deems just and proper.

                                PRELIMINARY STATEMENT

       This Court has already considered the issue of advancement in the context of Navidea’s

claims against Dr. Goldberg in this action and ruled that Navidea’s Bylaws require Navidea to

advance Dr. Goldberg’s attorneys’ fees and costs in connection with this action. Although Dr.

Goldberg sought advancement of all of his fees and expenses in connection with this action

through his prior motion, and although Navidea never objected to advancement of fees and

expenses relating to Dr. Goldberg’s counterclaims and third-party claims, in its final Opinion and

Order the Court denied Dr. Goldberg advancement of his fees and expenses in connection with

his counterclaims and third-party claims without prejudice and instructed that if he sought such

advancement Dr. Goldberg would be required to make a separate motion to the Court. This is

that motion.

       The plain language of Navidea’s Bylaws does not limit the issue of advancement to

claims arising from matters relating to Navidea but, in this case, it make no difference because

the counterclaims and third-party claims asserted by Dr. Goldberg all arise by reason of Dr.

Goldberg’s work with, or issues relating to his work as a director, officer, employee or agent of



                                                    1
       Case 1:19-cv-01578-VEC-DCF Document 166 Filed 11/13/20 Page 5 of 9




Navidea, and/or of Third-Party Defendant Macrophage Therapeutics, Inc. (“Macrophage”) at

Navidea’s request, and all of the counterclaims and third-party claims are necessarily part of the

same dispute and were asserted to defeat or offset Navidea’s claims against Dr. Goldberg in this

action. Thus, because the Court has already ruled on the underlying obligation for advancement,

this motion is fairly straightforward.

                                                    ARGUMENT

I.       DR. GOLDBERG IS ENTITLED TO ADVANCEMENT OF HIS
         ATTORNEYS’ FEES AND COSTS IN CONNECTION WITH HIS
         COUNTERCLAIMS AND THIRD PARTY CLAIMS IN THIS ACTION

         Courts have repeatedly recognized that where a corporate executive is sued in an action

asserting claims against him for which he is entitled to advancement and he asserts counterclaims

arising from the same set of facts, he is also entitled to advancement for his counterclaims. As the

Delaware Supreme Court held in a nearly identical context:

                 Technically, of course, [counterclaims] represent separate causes of action.
         But under the Federal Rules of Civil Procedure . . . [c]ounterclaims arising from
         the same transaction as the original complaint must be asserted or be thereafter
         barred. Fed. R. Civ. P. 13(a). Thus, in the federal action at least, any counterclaims
         asserted by [the defendant] are necessarily part of the same dispute and were
         advanced to defeat, or offset, [the plaintiff’s] . . . claim. We therefore believe the
         Agreement1 covers [the defendant’s] costs incurred in pursuing the counterclaims
         he asserted in the federal action as well. The fact that certain defenses may have
         been stricken in the federal action does not foreclose the question of their
         reasonableness. As a tactical matter, the assertion of such defenses may be justified
         even if later found to be without merit and there was no determination in the federal
         action that such defenses were asserted in bad faith.

Citadel Holding Corp. v. Roven, 603 A.2d 818, 824 (Del. 1992). The counterclaims asserted by

Dr. Goldberg against Navidea in this action arose out of and are based on the August 14th


         1
                  The Agreement in Citadel was narrower than the one at issue here. The agreement in Citadel
required advancement only of “reasonable expenses (including court costs and attorney’s fees) incurred by an
Indemnitee who was or is a witness or was or is threatened to be made a named defendant or respondent in a
Proceeding,” whereas Navidea’s Bylaws require Navidea to advance “[e]xpenses (including attorneys’ fees)
incurred by an officer or director in defending any civil, criminal, administrative, or investigative action, suit or
proceeding.” (Emphasis added.)

                                                                 2
      Case 1:19-cv-01578-VEC-DCF Document 166 Filed 11/13/20 Page 6 of 9




Agreement and its implementation (or lack thereof) by Navidea – the same agreement and set of

facts and circumstances giving rise to Navidea’s claims. They were asserted in this action to

preserve Dr. Goldberg’s claims arising from the August 14th Agreement and to defend against

claims for rescission or termination of the agreement asserted by Navidea, to offset damages claims

asserted by Navidea and to recover additional damages amounts in excess of any that might be

awarded to Navidea. Thus, they are subject to advancement.

       Likewise, Dr. Goldberg’s third-party claims against Macrophage, a subsidiary of Navidea

the common stock of which was 100% owned by Navidea before the August Agreement was

executed (and which Navidea’s witnesses have suggested it believes is still 100% owned by

Navidea), arise from the same set of facts and circumstances and assert misconduct against

Navidea in that Navidea prevented Macrophage from performing under the August Agreement,

improperly commandeered Macrophage’s board of directors in breach of the August Agreement,

directed Macrophage’s actions in a manner that harmed Dr. Goldberg, and ultimately stripped

Macrophage of its assets, and/or caused Macrophage to breach its obligations to Dr. Goldberg

under the August 14th Agreement. Thus, the third-party claims against Macrophage are also

necessary to defend against and offset Navidea’s claims against Dr. Goldberg and he is entitled to

advancement of his attorneys’ fees and costs incurred in connection with those claims.

II.    ALL OF THE COUNTERCLAIMS AND THIRD-PARTY CLAIMS ASSERTED
       BY DR. GOLDBERG IN THIS ACTION ARE PART OF THE SAME DISPUTE
       AND WERE ADVANCED TO DEFEAT OR OFFSET THE CLAIMS ASSERTED
       AGAINST HIM BY NAVIDEA

       As is clear from a reading of Dr. Goldberg’s allegations in support of the Counterclaims

and Third-Party Claims [Dkt. No. 31], each and every one of them arise from Dr. Goldberg’s

dispute with Navidea concerning implementation of the agreement dated as of August 14, 2018

between Dr. Goldberg, Navidea and Macrophage (the “August Agreement”) which is the basis of


                                                    3
      Case 1:19-cv-01578-VEC-DCF Document 166 Filed 11/13/20 Page 7 of 9




the claims against him by Navidea. The August Agreement required Dr. Goldberg to resign as

Navidea’s CEO and release certain claims against Navidea, including in excess of $3,000,000

owed to Dr. Goldberg by Navidea. In exchange, Navidea was required to issue to Dr. Goldberg

23.5 million shares of Navidea common stock pursuant to Regulation D of the Securities Act of

1933. In addition, the August Agreement was executed, among other reasons, to separate

Macrophage (which had been 99.9% owned by Navidea) from Navidea and to provide Dr.

Goldberg with voting, board and operational control over Macrophage going forward. The

Agreement granted Dr. Goldberg Super Voting Common Stock of Macrophage sufficient to give

him voting control of Macrophage.           The Agreement restricted Navidea’s participation in

appointments to the board of Macrophage to a single, non, voting observer. And the intent and

wish of Navidea and Macrophage was that Dr. Goldberg would act as CEO of Macrophage and

direct its scientific operations as well as its fundraising efforts.

        Navidea’s claims in this action (other than the Fourth Cause of Action for breach of

fiduciary duty) seek rulings from the Court on the meaning of the August Agreement and ask the

Court to relieve Navidea from certain of its obligations under the August Agreement. The

Counterclaims likewise seek resolution of the meaning of, and implementation of, the provisions

of the August Agreement and damages caused Navidea’s breaches of the August Agreement.

        Similarly, the third-party claims asserted against Macrophage seek to force Macrophage, a

party to the August Agreement, a wholly-owned subsidiary of Navidea (at least prior to the

execution of the August Agreement) and an entity that Navidea purported to retake control over

even after executing the August Agreement, to perform it obligations under the August Agreement

and seek damages based on Macrophage’s failure (at Navidea’s direction) to timely comply with

its obligations under the August Agreement. The Counterclaims and Third-Party claims make



                                                        4
      Case 1:19-cv-01578-VEC-DCF Document 166 Filed 11/13/20 Page 8 of 9




clear that it was Navidea’s actions after the August Agreement was executed, which Dr. Goldberg

alleges constituted breaches of the August Agreement, that prevented Macrophage from

performing its obligations under the August Agreement. The counterclaims also sought damages

based on conduct of Macrophage undertaken at the direction of the Macrophage directors

purportedly appointed to the Macrophage board after the August Agreement was executed, which

appointments are alleged in the counterclaims and the third-party claims to have been made in

violation of the August Agreement.

       There can be no doubt that each and every one of the counterclaims and third-party claims

“are necessarily part of the same dispute and were advanced to defeat, or offset, [Navidea’s] . . .

claim[s].” Citadel Holding Corp., 603 A.2d at 824. Accordingly, under the clear holding of

Citadel Holding Corp. the attorneys’ fees and expenses incurred by Dr. Goldberg in connection

with their prosecution should be advanced by Navidea.

                                         CONCLUSION

       For the foregoing reasons, Goldberg’s Motion should be granted in its entirety and the

Court should enter an order (i) ordering Navidea to advance Dr. Goldberg his attorneys’ fees and

other costs in connection with the counterclaims and third-party claims asserted by him in this

action and (ii) grant Dr. Goldberg such other and further relief as the Court deems just and proper.

Dated: Westchester, New York
       November 13, 2020


                                                     Respectfully submitted,


                                                     /s/ Gregory Zimmer
                                                     Gregory Zimmer, Esq.
                                                     360 Lexington Avenue, Suite 1502
                                                     New York, NY 10017
                                                     Phone: 914.402.5683

                                                     5
Case 1:19-cv-01578-VEC-DCF Document 166 Filed 11/13/20 Page 9 of 9




                                   Fax: 914.402.5683
                                   Email: GZimmer@GZimmerLegal.com


                                   LAW OFFICE OF N. ARI WEISBROT
                                   LLC

                                   N. Ari Weisbrot, Esq.
                                   1099 Allessandrini Avenue
                                   New Milford, New Jersey 07646
                                   Tel: (201) 788.6146
                                   Email: aweisbrot@weisbrotlaw.com

                                   Attorneys for Defendant/Counterclaim
                                   Plaintiff/Third-Party Plaintiff Michael M.
                                   Goldberg, M.D.




                                   6
